Citation Nr: 1131946	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include dysthymic disorder, major depression, major depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Hartford, Connecticut, denying the claim currently on appeal.  These claims were previously remanded by the Board in September 2005 and October 2007 for additional evidentiary development and in May 2010 to afford the Veteran an additional hearing before a representative of the Board.  

The Veteran presented testimony at a hearing held at the RO before one of the undersigned Veterans Law Judges (VLJs) in June 2005.  As noted above, the claim was remanded by the Board in May 2010 to afford the Veteran an additional Board hearing.  In compliance with the May 2010 Board remand, the Veteran was scheduled for a hearing at the RO in November 2010, where he testified before another of the undersigned VLJs.  Written transcripts of both of these hearings have been prepared and incorporated into the evidence of record.

In that regard, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, No. 09-953, 2011 WL 1486552 (U.S. Vet. App. Apr. 20, 2011), the United States Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Therefore, in a May 2011 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  In a response received by the Board in June 2011, the Veteran indicated that he did not want an additional hearing.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, major depression, major depressive disorder, and PTSD.  The Veteran claims that his current psychiatric problems are the result of being wrongfully accused of rape and sodomy in August 1974 during his military service in Germany, and the shame, embarrassment, and fear he experienced as a consequence of his arrest, incarceration, and trial.  After a thorough review of the Veteran's claims file, despite the extensive development already undertaken, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Initially, the Board notes that the Veteran's claimed stressor, namely being accused of rape and sodomy of a young German woman in August 1974, has been confirmed through extensive investigation records obtained from the local German civilian police force.  These records have been translated and are of record.  The German police's investigation report concluded that in August 1974 a young German woman was raped and sodomized by two African-American service members, who were aided by two German women.  The Veteran was one of the service members suspected and, ultimately, accused of the crime.  

The Veteran's personnel file documents that he was retained in service for 163 days for the convenience of the government, supporting the Veteran's contention that he was confined in a United States military stockade for an extended period of time from the time of his arrest through the trial.  The Veteran's personnel records also clearly document that he was acquitted of the charges brought by the German civilian court.  The Board notes, however, that the precise basis for the Veteran's acquittal is not of record, as the trial transcript or similar evidence has not been made available.  The Veteran asserts that his German attorney was able to establish a firm alibi as to the Veteran's whereabouts at the time of the alleged rape and sodomy, which he contends led to his acquittal within an hour or two of the start of the trial.  The Veteran states that he, nevertheless, was forced to remain seated next to the other three defendants for the remainder of the five day trial.  Thereafter, the Veteran relates that he returned to the United States where he was discharged from service.

The Veteran claims that the trauma of being wrongly accused of and tried for rape and sodomy resulted in psychiatric problems that he initially attempted to self-medicate with alcohol and illegal drugs.  As a result of this substance abuse, the Veteran claims to have experienced intermittent black-outs during which he was accused of committing multiple offenses, including rape, burglary, and assault, and for which he was incarcerated.  At the time of his final incarceration from 1999 to 2003, the Veteran indicates he recognized that his problems were due to being wrongly accused of rape and sodomy in 1974 and he subsequently brought a claim for entitlement to service connection for his psychiatric problems.

When considering a veteran's claim for entitlement to service connection, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In that regard, pursuant to the September 2005 Board remand, noted above, the Veteran was afforded a VA psychiatric examination in August 2006.  At that time, the Veteran discussed the incidents surrounding the 1974 rape and sodomy accusation outlined above.  Based on the Veteran's reports, psychiatric evaluation, and review of the claims file, the examiner diagnosed major depressive disorder, but found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  As to etiology, the examiner opined:

The veracity of the Veteran's current statements is hard to determine, though his report of symptoms appears to be quite consistent with other reports in the medical record.  Though the Veteran does report one instance of misconduct prior to his incarceration in Germany, it is at least as likely as not that the Veteran's current mood-related issues are connected to his time incarcerated when he was in the service.  Though, as there are no records as to indicate the Veteran's mental status at the time of his incarceration, this again is difficult to determine, and somewhat unclear.

In addition, the examiner noted:

The Veteran attributes his history of substance use and his history of crime to his problems in the military, though it is difficult to identify a direct link between his experience in the service and his history of violent crime, though one could speculate upon such a connection.

A supplemental opinion was subsequently requested for clarification.  In the resulting March 2007 addendum opinion, the examiner reiterated his prior statement that "the Veteran's mood-related problems are as likely as not connected to his period of incarceration while he was in the service."  However, in the same supplemental opinion, the examiner stated, "While there may be other substantial influences upon the Veteran's current mood disorder, his consistent report of the connection between his military experiences and his current depressive disorder are found in the Veteran's medical records, and as such the link between the two is possible."

Given the uncertain nature of the examiner's initial opinion, the examiner's reference to "other substantial influences" on the Veteran's current mood disorder in the addendum opinion, and the fact that the examiner ultimately concluded that a link between the current disability and service was only "possible," the Board finds that a remand is necessary for an additional examination and medical opinion to clarify the etiology of the Veteran's current psychiatric disorder(s).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The RO/AMC should also take the opportunity to obtain relevant VA treatment records from September 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the appropriate VA facilities from September 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above is completed and the evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA medical examination for the purpose of determining the approximate onset date and/or etiology of all currently diagnosed psychiatric disorders, to include major depressive disorder and PTSD.  The claims file, including a copy of this REMAND, should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, interview of the Veteran, clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include major depressive disorder and PTSD, began during service or is otherwise linked to any incident of service, to include the Veteran's in-service accusation, incarceration, trial, and acquittal for rape and sodomy.  In that regard, the examiner is requested to consider and discuss, as appropriate, the August 2006 VA examination report and March 2007 addendum, as well as statements by the Veteran indicating that prior to 1999 he was unsure as to the etiology of his psychiatric problems and his consistent statements from approximately 1999 that his psychiatric problems were caused by the incidents involving his accusation, incarceration, and trial for rape and sodomy in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________                                    _________________________
        MICHAEL LANE		             ROBERT E. SULLIVAN     
       Veterans Law Judge,                                                     Veterans Law Judge, 
   Board of Veterans' Appeals                                          Board of Veterans' Appeals


________________________
STEPHEN L. WILKINS
			Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


